                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 JAMES E. MCCLAIN,                              )
                                                )            Case No. 3:20-cv-327
        Plaintiff,                              )
                                                )            Judge Travis R. McDonough
 v.                                             )
                                                )            Magistrate Judge Debra C. Poplin
 CODY FRITZ and JAIMIE KENTNOR,                 )
                                                )
        Defendants.                             )
                                                )


                                             ORDER


       Before the Court is Plaintiff’s application to proceed in forma pauperis (Doc. 1). On

December 11, 2020, Magistrate Judge Debra C. Poplin issued a report and recommendation

recommending that (1) the application be granted, (2) Plaintiff’s excessive-force claims against

Defendants proceed, and (3) Plaintiff’s illegal-seizure claim and request for criminal charges be

dismissed (Doc. 5). Neither party filed a timely objection to the report and recommendation.

       After reviewing the report and recommendation, the Court agrees with Magistrate Judge

Poplin’s well-reasoned conclusions. Accordingly, the Court ACCEPTS and ADOPTS the

report and recommendation (Doc. 5), and ORDERS that Plaintiff’s application to proceed in

forma pauparis (Doc. 1) is GRANTED.

       Because Plaintiff is an inmate in the Loudon County Jail, he is ASSESSED the civil

filing fee of $350.00. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit

to the Clerk, U.S. District Court, 900 Georgia Avenue, Chattanooga Tennessee 37402, as an

initial partial payment, whichever is the greater of: (a) twenty percent (20%) of the average

monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%) of the average



Case 3:20-cv-00327-TRM-DCP Document 7 Filed 01/04/21 Page 1 of 2 PageID #: 30
monthly balance in his inmate trust account for the six-month period preceding the filing of the

complaint. 28 U.S.C. § 1915(b)(1)(A), (B). Thereafter, the custodian of Plaintiff’s inmate trust

account shall submit twenty percent (20%) of Plaintiff’s preceding monthly income (or income

credited to Plaintiff’s trust account for the preceding month), but only when such monthly

income exceeds ten dollars ($10.00), until the full filing fee of $350.00 as authorized under 28

U.S.C. § 1914(a) has been paid to the Clerk. 28 U.S.C. § 1915(b)(2).

       To ensure compliance with this fee-collection procedure, the Clerk is DIRECTED to

provide a copy of this order to the Court’s financial deputy and the custodian of inmate accounts

at the Loudon County Jail. These documents shall be placed in Plaintiff’s file and follow him if

he is transferred to another correctional institution.

       Finally, it is ORDERED that Plaintiff’s illegal-seizure claim and his request that

criminal charges be brought against Defendants are DISMISSED.

       SO ORDERED.
                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                   2
Case 3:20-cv-00327-TRM-DCP Document 7 Filed 01/04/21 Page 2 of 2 PageID #: 31
